    Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 1 of 11. PageID #: 1696




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


EDDIE L. LEWIS,                                               CASE NO. 3:19 CV 2893

       Plaintiff,

       v.                                                     JUDGE JAMES R. KNEPP II

COMMISSIONER OF SOCIAL SECURITY,
                                                              MEMORANDUM OPINION AND
       Defendant.                                             ORDER


                                          INTRODUCTION

       Plaintiff Eddie L. Lewis (“Plaintiff”) filed a Complaint against the Commissioner of Social

Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to deny

supplemental security income (“SSI”). (Doc. 1). The Court has jurisdiction under 42 U.S.C. §§

1383(c) and 405(g). For the reasons stated below, the Court affirms the decision of the

Commissioner.

                                   PROCEDURAL BACKGROUND

       Plaintiff filed for SSI in December 2016, alleging a disability onset date of January 1, 2008.

(Tr. 201). His claims were denied initially and upon reconsideration. (Tr. 134-36; 140-41). Plaintiff

then requested a hearing before an administrative law judge (“ALJ”). (Tr. 142-44). Plaintiff

(represented by counsel), and a vocational expert (“VE”) testified at a hearing before the ALJ on

August 1, 2018. (Tr. 39-62). On November 26, 2018, the ALJ found Plaintiff not disabled in a

written decision. (Tr. 16-31). The Appeals Council denied Plaintiff’s request for review, making

the hearing decision the final decision of the Commissioner. (Tr. 1-3); see 20 C.F.R. §§ 416.1455,

416.1481. Plaintiff timely filed the instant action on December 13, 2019. (Doc. 1).
     Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 2 of 11. PageID #: 1697




                                        FACTUAL BACKGROUND

Personal Background and Testimony

       Plaintiff was born in April 1977, making him 41 years old at the time of the hearing. See

Tr. 201. He stopped attending school in the seventh grade. (Tr. 44). He had never sought a GED.

(Tr. 45). He had minimal work experience, and none since 2008. (Tr. 207-09).

       Plaintiff was previously awarded SSI benefits in January 2011. (Tr. 96-97). The ALJ in

that case found Plaintiff’s impairments met the listing criteria for affective disorder, Listing 12.04.

(Tr. 95-96). Then, Plaintiff was incarcerated, terminating his benefits. See Tr. 44.

       In May 2017, Plaintiff filled out a function report. (Tr. 246-253). He reported needing

reminders to shave and take his medication, and having problems understanding information and

following instructions. (Tr. 249, 251). He relied on assistance from family to manage his regular

shopping needs. (Tr. 248). Plaintiff reported seeing his children weekly. (Tr. 250). He heard voices

that keep him up at night. (Tr. 247).

       At the hearing, Jessica Rife, Plaintiff’s girlfriend, also testified. (Tr. 51-55). At the time of

the hearing, they had been dating for approximately one year. (Tr. 52). They saw each other most

days. Id.

Relevant Medical Evidence

       In June 2013, Keisha Durr, LSW, noted Plaintiff was well-groomed and made average eye

contact. (Tr. 482-83).

       In January 2014, Ashley Line, LPN, similarly found Plaintiff well-groomed and making

average eye contact. (Tr. 550).




                                                  2
     Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 3 of 11. PageID #: 1698




        In March 2015, Plaintiff told Jake Stabler, LSW, he had a depressed mood, anxiety, racing

thoughts, excessive worrying, isolating to avoid crowds, and low energy levels. (Tr. 498). Plaintiff

was diagnosed with depressive disorder, anxiety disorder, and cannabis dependence. (Tr. 504).

        In November 2016, Matthew Chase, M.D., noted Plaintiff adjusted his diet to treat his

diverticulitis. (Tr. 359).

        In March 2017, Brian Griffiths, Psy.D., performed a consultative examination of Plaintiff.

(Tr. 608). He diagnosed Plaintiff with unspecified depressive disorder, posttraumatic stress

disorder, and borderline intellectual functioning. (Tr. 613).

        In May 2017, Plaintiff had an initial visit with Michelle Monfort, LISW, to establish a

treating relationship at North Lima-Quick Care. (Tr. 840). She assessed Plaintiff with generalized

anxiety disorder and major depressive disorder. (Tr. 841).

        In July 2017, Shah Jalees, M.D., noted Plaintiff’s attention and concentration were fair,

with intact immediate, recent, and remote memory. (Tr. 894).

        In September 2017, Monfort noted Plaintiff was well groomed and made average eye

contact. (Tr. 853).

ALJ Decision

        In her November 26, 2018 written decision, the ALJ first found Drummond v. Comm’r of

Soc. Sec., 126 F.3d 837 (6th Cir 1997) did not apply because of a change in the law. (Tr. 16). She

found Plaintiff had not engaged in substantial gainful activity since his application date. (Tr. 19).

She concluded Plaintiff had the following severe impairments: chronic kidney disease, stage 3;

diabetes mellitus with nephropathy; low back pain and abdominal pain, status post gunshot wound

with retained bullet fragment; obesity; and mental impairments variously diagnosed as: major

depressive disorder with psychotic features; dysthymic disorder; anxiety disorder not otherwise



                                                 3
     Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 4 of 11. PageID #: 1699




specified; posttraumatic stress disorder, borderline intellectual functioning, with a performance IQ

of 70 and full scale IQ of 67; and cannabis dependence. Id. However, she found none of the

impairments—individually or in combination—met or medically equaled the severity of a listed

impairment. Id. The ALJ concluded Plaintiff had the RFC

        to perform light work as defined in 20 CFR 416.967(b) except: frequent climbing
        ramps/stairs; no climbing ladders/ropes/scaffolds; frequent stooping and crawling;
        avoid all exposure to workplace hazards such as dangerous machinery and
        unprotected heights; no commercial driving; capable of understanding,
        remembering, and carrying out simple tasks that are not fast paced meaning the
        pace of productivity is not dictated by an external source over which he has no
        control; occasional interaction with coworkers, supervisors, and the public but no
        responsibility for conflict resolution; and limited to a work routine that is repetitive
        from day to day with few and expected changes.

(Tr. 24). The ALJ then found Plaintiff had no past relevant work, but found jobs in significant

numbers in the national economy that Plaintiff could perform. (Tr. 29). Therefore, the ALJ found

Plaintiff not disabled. (Tr. 30).

                                       STANDARD OF REVIEW

        In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn



                                                   4
     Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 5 of 11. PageID #: 1700




“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. § 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A). The Commissioner

follows a five-step evaluation process—found at 20 C.F.R. § 416.920—to determine if a claimant

is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering his residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and



                                                 5
     Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 6 of 11. PageID #: 1701




meets the duration requirements, is he determined to be disabled. 20 C.F.R. § 416.920(b)-(f); see

also Walters, 127 F.3d at 529.

                                            DISCUSSION

       Plaintiff raises two overlapping arguments. First, he argues the ALJ erred in conducting a

de novo review instead of adopting the 2011 decision as her own. Second, he argues the ALJ erred

by finding Plaintiff did not meet Listing 12.04. Neither is persuasive, and the Court affirms the

ALJ’s decision.

       First, Plaintiff argues the ALJ erred by conducting a de novo review of the record instead

of adopting the prior ALJ’s ruling. (Doc. 11, at 6-10). He argues the ALJ’s failure to identify new

and material evidence when departing from the prior ruling violated Acquiescence Ruling (AR)

98-4(6), and two Sixth Circuit cases. Id.

       In Drummond v. Commissioner of Social Security, the Sixth Circuit held that “[w]hen the

Commissioner has made a final decision concerning a claimant’s entitlement to benefits, the

Commissioner is bound by this determination absent changed circumstances.” 126 F.3d 837, 842

(6th Cir. 1997). In response, the Commissioner issued AR 98-4(6), which bound ALJs deciding a

second disability claim to the prior ALJ’s findings “unless there is new and material evidence

relating to such a finding or there has been a change in the law, regulations or rulings affecting the

finding or the method for arriving at the finding.” 1998 WL 283902, at *3.

       In January 2011, an ALJ found Plaintiff disabled because he met the criteria for Listing

12.04. (Tr. 95-96). Plaintiff continued to receive benefits until he was incarcerated for more than

a year, which terminated his benefits. See Tr. 44; 20 C.F.R. §§ 416.1325, 416.1335. By the time

his 2016 application reached the ALJ, Listing 12.04 had changed. (Doc. 11, at 12), see also Revised




                                                  6
     Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 7 of 11. PageID #: 1702




Medical Criteria for Evaluating Mental Disorders, 81 FR 66138-01; 2016 WL 5341732 at *66138.

Thus, by the plain text of AR 98-4(6), the ALJ is not bound by the prior ALJ’s Listing analysis.

       More recent Sixth Circuit case law confirms res judicata principles do not bind the ALJ in

this case. Earley v. Commissioner of Social Security made two things clear—satisfying a new

regulatory threshold is a changed circumstance justifying departure from a prior ALJ’s ruling, and

because “human health is rarely static”, evidence accompanying a new application for a new time

period receives a fresh look. 893 F.3d 929, 932-33 (6th Cir. 2018). Here, Plaintiff’s past award of

disability benefits rests on a regulation that is no longer in effect. Additionally, his present claim

is that he was disabled when he filed his application in 2016, an issue the ALJ in 2011 could never

have reached. Id. at 933. Thus, the ALJ did not err by conducting a de novo review of the record.

       Alternatively, Plaintiff argues, even if the de novo review was proper, the ALJ erred by

departing from the prior ALJ’s specific findings concerning the Paragraph B criteria of Listing

12.04. But this argument is unsupported by precedent and is contrary to the substantial evidence

standard of review employed in this case.

       At Step Three in the ALJ’s evaluation process, the applicant may show that his impairment

meets or equals a listed impairment, in which case, he will be considered disabled without regard

to age, education, and work experience. 20 C.F.R. § 416.920(d); see Turner v. Comm’r of Soc.

Sec., 381 F. App’x 488, 491 (6th Cir. 2010). The Listing of Impairments defines impairments that

the agency considers “severe enough to prevent an individual from doing any gainful activity.” 20

C.F.R. § 416.925(a); see Sullivan v. Zebley, 493 U.S. 521, 531–32 (1990). A claimant’s

impairment must meet every element of a listing before the Commissioner will conclude that she

is disabled at Step Three. See 20 C.F.R. § 416.920(d); Duncan v. Sec’y of Health & Human Servs.,

801 F.2d 847, 855 (6th Cir. 1986). The claimant has the burden to prove all elements are satisfied.



                                                  7
     Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 8 of 11. PageID #: 1703




King v. Sec’y of Health & Human Servs., 742 F.2d 968, 974 (6th Cir. 1984). To do this, he “must

point to specific evidence that demonstrates he reasonably could meet or equal every requirement

of the listing.” Smith-Johnson v. Comm’r of Soc. Sec., 579 F. App’x 426, 432 (6th Cir. 2014); see

also Sheeks v. Comm’r of Soc. Sec., 544 F. App’x 639, 642 (6th Cir. 2013) (“A substantial question

about whether a claimant meets a listing requires more than . . . a mere toehold in the record on an

essential element of the listing.”).

        As discussed above, the listing Plaintiff satisfied in 2011 is no longer in effect. But he notes

that, in 2011, the ALJ found Plaintiff had “marked restriction in activities of daily living, marked

difficulties in maintaining social functioning, [and] marked difficulties in maintaining

concentration, persistence or pace…” (Tr. 95). Those findings satisfied the 2011 version of Listing

12.04, and similar findings would satisfy the current Listing. Compare 20 C.F.R. § Pt. 404, Subpt.

P, App. 1, Listing 12.04(B) (2011 Version) with 20 C.F.R. § Pt. 404, Subpt. P, App. 1, Listing

12.04(B) (2018 Version). But Plaintiff cites no law to suggest the ALJ needs to compare the

differing versions of the regulation, searching for ways to adapt the prior reasoning to the new law.

And the Court has not uncovered any in its own research.

        Instead, Sixth Circuit precedent makes clear ALJs have a “zone of choice” within which

their decisions are not subject to judicial interference. Buxton v. Halter, 246 F.3d 762, 773 (6th

Cir. 2001). Even though past findings of disability could provide substantial evidence for an ALJ

to make the same finding again, Earley, 893 F.3d at 933, substantial evidence supporting Plaintiff’s

preferred conclusion does not warrant overturning an ALJ who comes to a different conclusion

also supported by substantial evidence, Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986). But

Plaintiff argues Drummond, Earley, and AR 98-4(6) keep this ALJ out of the “zone of choice” and

instead require her to review new evidence in relation to the prior decision, searching for a change



                                                   8
    Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 9 of 11. PageID #: 1704




from 2011 instead of conducting a de novo review of Plaintiff’s current health. Those cases do not

apply here, however, because the law upon which Plaintiff’s successful disability claim relied

changed between 2011 and 2018. The “zone of choice” precedent, applied to this case, means there

is no inherent error in the ALJ reviewing Plaintiff’s application de novo and coming to a different

conclusion than the prior ALJ, so long as her decision is ultimately supported by substantial

evidence.

       But Plaintiff does not contest substantial evidence does not support the ALJs decision. He

has not identified what medical evidence in the record shows he met the criteria for Listing 12.04.

Mental disorders under Listing 12.00 have three paragraphs, designated A, B, and C, and a

plaintiff’s mental disorder must satisfy the requirements of both paragraphs A and B, or the

requirements of both paragraphs A and C. See 20 C.F.R. Pt. 404, Subpt. P, App’x 1, Listing 12.00

(A)(2)(a)-(c). A Step Three error is harmless when Plaintiff “has not shown that his impairments

met or medically equaled in severity any listed impairment…” Forrest v. Comm’r of Soc. Sec. 591

F. App’x 359, 366 (6th Cir. 2014). Plaintiff identifies no medical evidence that shows he satisfies

either the Paragraph B or C criteria for Listing 12.04. Plaintiff’s entire Paragraph B arguments

rests on the premise that the ALJ must identify new and material evidence to depart from the prior

ALJ’s findings, but, as discussed above, that premise fails. And Plaintiff does not mention the

ALJ’s Paragraph C analysis at all.

       Additionally, the Court finds the ALJ’s Paragraph B analysis is supported by substantial

evidence. The ALJ found Plaintiff had no more than a moderate limitation in understanding,

remembering, or applying information; interacting with others; concentrating, persisting, or

maintaining pace; and adapting or managing oneself. (Tr. 22-23). A moderate limitation means

Plaintiff’s independent, appropriate, effective functioning in the relevant area on a sustained basis



                                                 9
    Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 10 of 11. PageID #: 1705




is fair, while a marked limitation means the same capacity is seriously limited. Id., Listing

12.00(F)(2). The ALJ accurately cited record evidence to support her findings, (Tr. 22-23), and

that evidence satisfies the substantial evidence threshold. Besaw, 966 F.2d at 1030.

       In addressing Plaintiff’s ability to understand, remember, or apply information, the ALJ

noted Plaintiff’s reports of forgetting to shave and short-term memory problems. (Tr. 22). But she

also noted he understood a medical diagnosis and responded appropriately by changing his diet to

manage symptoms. Id. Additionally, she noted recent psychological exams indicated intact

memory. (Tr. 23). This is evidence that “a reasonable mind might accept as adequate to support a

conclusion”, Besaw, 966 F.2d at 1030, particularly when Plaintiff has not identified contrary

evidence in the record to support a more severe limitation.

       Similarly, the ALJ noted Plaintiff reported feeling paranoid and isolating himself. (Tr. 23).

But she also recognized Plaintiff regularly interacted with his family, saw his children weekly, and

maintained a relationship with his girlfriend for more than a year. Id. Again, it was reasonable for

the ALJ to conclude this evidence supported a moderate limitation in interacting with others.

       The ALJ identified Plaintiff reported problems completing tasks, concentrating, and

following instructions. Id. But she also noted a 2017 record from Plaintiff’s mental health provider

indicated his attention and concentration were fair. Id. In the absence of record evidence to the

contrary it was reasonable for the ALJ to conclude Plaintiff had only a moderate limitation in

concentrating, persisting, and maintaining pace. Id.

       Finally, the ALJ weighed Plaintiff’s report of hearing voices that keep him up at night

against his report that he has no difficulties maintaining personal hygiene and can handle changes

to his routine when he knows they are coming. (Tr. 23). She additionally relied on annual

psychological assessments from 2013 through 2016, all of which included notes that Plaintiff



                                                10
    Case: 3:19-cv-02893-JRK Doc #: 18 Filed: 03/16/21 11 of 11. PageID #: 1706




appeared well groomed, was cooperative, and made normal eye contact. Id. (citing, inter alia Tr.

482-83 (well-groomed, average eye contact noted in June 2013); Tr. 550 (same findings in January

2014); Tr. 853 (same findings in September 2017)). This is substantial evidence to support the ALJ

finding a moderate limitation in Plaintiff’s ability to adapt and manage himself. (Tr. 23).

       The ALJ also found “no evidence that, despite ongoing treatment, support, or a highly

structured setting, that the claimant has the capacity for only marginal adjustment such that he only

has the minimal capacity to adapt to changes in his environment or demands that are not already

part of his daily life.” Id. Plaintiff does not challenge this finding. He does challenge the ALJ’s

choice not to analyze whether he met the Paragraph A criteria. (Doc. 11, at 15-16). But because

the ALJ found Plaintiff did not meet either the Paragraph B or C criteria, and those findings are

unchallenged and supported by substantial evidence, no Paragraph A analysis is required, because

Plaintiff needed to satisfy the criteria for Paragraph B or C to actually meet the listing. See 20

C.F.R. Pt. 404, Subpt. P, App’x 1, Listing 12.00(A)(2)(a)-(c). Plaintiff has not identified a legal

error, nor has he showed the ALJ’s findings are not supported by substantial evidence. Therefore,

the Court affirms the ALJ’s decision that Plaintiff does not meet Listing 12.04, and that he is not

disabled.

                                           CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision denying SSI supported and affirms that decision.



                                              s/ James R. Knepp II
                                              UNITED STATES DISTRICT JUDGE




                                                 11
